Exhibit 10.3

AERIE PHARMACEUTICALS, INC.

2013 OMNIBUS INCENTIVE PLAN

RESTRICTED STOCK AGREEMENT

THIS AGREEMENT (this “Agreement”) effective as of the date of grant set forth on
the signature page hereto (the “Date of Grant”), is between Aerie
Pharmaceuticals, Inc., a Delaware corporation (together with its successors, the
“Company”), and the individual whose name is set forth on the signature page
hereto (the “Grantee”).

1. Grant of Restricted Stock. The Company hereby grants to the Grantee, and the
Grantee hereby accepts from the Company, the number of shares of Restricted
Stock set forth on the signature page hereto (subject to adjustment as provided
in Section 12.1 of the Aerie Pharmaceuticals, Inc. 2013 Omnibus Incentive Plan
(the “Plan”)), on the terms and conditions set forth in this Agreement and the
Plan, a copy of which is being delivered to the Grantee concurrently herewith
and is made a part hereof as if fully set forth herein. Except as otherwise
defined herein, capitalized terms used in this Agreement shall have the same
definitions as set forth in the Plan.

2. Rights of Grantee. The Grantee shall have all of the rights of a shareholder
with respect to the shares of Restricted Stock (whether or not the restrictions
thereon shall have lapsed), including the right to vote the shares of Restricted
Stock and the right, subject to Section 6 hereof, to receive dividends thereon)
once (a) the Company has issued the shares to the Grantee, and (b) the Grantee’s
name has been entered as a shareholder of record on the books of the Company.
Notwithstanding the foregoing, prior to the vesting of the shares of Restricted
Stock pursuant to Section 3 hereof, the Grantee shall not be entitled to
transfer, sell, pledge, hypothecate or assign the shares of Restricted Stock
(collectively, the “Transfer Restrictions”) and the shares of Restricted Stock
shall be subject to forfeiture as provided in Section 5 hereof.

3. Vesting and Lapse of Restrictions. Except as otherwise provided herein, the
Transfer Restrictions on the shares of Restricted Stock shall lapse and the
shares of Restricted Stock granted hereunder shall vest, with respect to 25% of
the shares of Restricted Stock beginning on the first anniversary of the Vesting
Commencement Date (set forth on the signature page attached hereto) and to an
additional 25% of the shares on each of the next three anniversaries of the
Vesting Commencement Date thereafter (each, a “Vesting Date”), provided that the
Grantee continues in employment on each respective Vesting Date.

4. Issuance of Shares. Subject to Section 7.11, the shares of Restricted Stock
shall be issued to the Grantee, either by book entry registration or issuance of
a stock certificate, but in no event shall shares of Restricted Stock be
delivered to the Grantee prior to the date the shares have become vested and the
Transfer Restrictions have lapsed pursuant to Section 3 hereof.

5. Employment Termination. Except as provided in the next sentence, in the event
the Grantee’s employment Terminates, the Grantee shall forfeit all shares of
Restricted Stock that have not yet become vested pursuant to Section 3 hereof.
In the event the Grantee’s employment is Terminated (i) without Cause or due to
death or Disability, the Transfer Restrictions shall lapse and the Restricted
Stock granted hereunder shall vest as to the number of shares of Restricted
Stock that would have vested on the Vesting Date next following the date of



--------------------------------------------------------------------------------

Termination (had the Grantee’s employment not been Terminated), multiplied by a
fraction, the numerator of which is the total number of whole calendar months
the Grantee remained employed by the Company following the Vesting Date
immediately preceding the date of Termination, and the denominator of which is
twelve (12) or (ii) without Cause in connection with or within the one-year
period following a Change in Control, the Transfer Restrictions shall lapse and
the Restricted Stock granted hereunder shall vest with respect to all of the
shares of Restricted Stock that are not vested as of the date of Termination.
Upon the forfeiture of any shares of Restricted Stock pursuant to this
Section 5, the Grantee shall have no further rights with respect thereto,
including the right to the payment of any dividends in respect of such shares
that have been deferred pursuant to Section 6.

6. Dividend Rights. Upon the issuance of the shares of Restricted Stock and the
entry of the Grantee’s name as a shareholder of record on the books of the
Company, the Grantee shall be, unless and until such shares of Restricted Stock
are forfeited pursuant to Section 5 of this Agreement, entitled to all rights of
a common shareholder of the Company, including, without limitation, the right to
receive all dividends or other distributions paid or made with respect thereto;
provided, however, that any entitlement to or payment of dividends or
distributions declared or paid on the shares of Restricted Stock shall be
deferred until such date the shares of Restricted Stock in respect of which such
dividends or distributions were made vest pursuant to this Agreement. Any such
deferred dividends shall be held by the Company for the account of the Grantee
and shall be paid to the Grantee, with no interest thereon, as promptly as
practicable following the date on which the shares of Restricted Stock in
respect of which such dividends or distributions were made vest pursuant to this
Agreement.

7. Miscellaneous.

7.1. Acknowledgment. The Grantee hereby acknowledges receipt of a copy of the
Plan and agrees to be bound by all the terms and provisions thereof as the same
may be amended from time to time. The Grantee hereby acknowledges that the
Grantee has reviewed the Plan and this Agreement and understands the Grantee’s
rights and obligations thereunder and hereunder. The Grantee also acknowledges
that the Grantee has been provided with such information concerning the Company,
the Plan, and this Agreement as the Grantee and the Grantee’s advisors have
requested.

7.2. Resolution of Disputes. Any dispute or disagreement which may arise under,
or as a result of, or which may in any way relate to, the interpretation,
construction or application of this Agreement shall be determined by the
Committee, in good faith, whose determination shall be final, binding, and
conclusive for all purposes.

7.3. Governing Law; Compliance with Law; Venue; Service of Process; Waiver of
Jury Trials.

(a) Governing Law. This Agreement will be governed by, and construed in
accordance with, the laws of the State of Delaware, without giving effect to any
applicable principles of conflict of laws that would cause the laws of another
State to otherwise govern this Agreement.

 

2



--------------------------------------------------------------------------------

(b) Compliance with Law. Notwithstanding anything herein to the contrary, the
Company shall not be required to issue shares pursuant to the exercise of any
Award granted under this Agreement and the Plan unless such exercise and
issuance comply with all applicable laws, including, without limitation, all
applicable federal and state securities laws.

7.4. Enforcement. The parties acknowledge and agree that irreparable damage
would occur in the event that any of the parties’ obligations under this
Agreement were not performed in accordance with its specific terms or were
otherwise breached. The parties acknowledge and agree that each of the parties
shall be entitled to an injunction or injunctions to prevent breaches of this
Agreement and to enforce specifically the terms and provisions of this
Agreement. Each of the parties, in such Person’s sole discretion, may apply to
any court of law or equity of competent jurisdiction for specific performance
and/or injunctive relief (without posting a bond or other security) in order to
enforce and prevent any violation of the provisions of this Agreement

7.5. Severability. Whenever possible, each provision or portion of any provision
of this Agreement will be interpreted in such manner as to be effective and
valid under applicable law, but the invalidity or unenforceability of any
provision or portion of any provision of this Agreement in any jurisdiction
shall not affect the validity or enforceability of the remainder of this
Agreement in that jurisdiction or the validity or enforceability of this
Agreement, including that provision or portion of any provision, in any other
jurisdiction. In addition, should a court determine that any provision or
portion of any provision of this Agreement is not reasonable or valid, either in
period of time, geographical area, or otherwise, the parties hereto agree that
such provision should be interpreted and enforced to the maximum extent which
such court deems reasonable or valid.

7.6. Notice. Unless otherwise provided herein, all notices, requests, and other
communications provided for under the terms of this Agreement shall be in
writing. Any notice, request, or other communication hereunder shall be sent by
(a) personal delivery (including receipted courier service) or overnight
delivery service, (b) facsimile during normal business hours, with confirmation
of receipt, to the number indicated, (c) reputable commercial overnight delivery
service courier, or (d) registered or certified mail, return receipt requested,
postage prepaid, and addressed to the intended recipient as set forth below:

 

  (i) If to the Company, to:

Aerie Pharmaceuticals, Inc.

135 US Highway 206, Suite 15

Bedminster, New Jersey 07921

Attention: Richard J. Rubino

Facsimile: (908) 470-4329

Telephone: (908) 470-4320

with a copy to:

Fried, Frank, Harris, Shriver & Jacobson LLP

One New York Plaza

New York, New York 10004

Attention: Steven G. Scheinfeld, Esq.

Facsimile: 212-859-4000

 

3



--------------------------------------------------------------------------------

(ii) If to the Grantee, at the most recent address or facsimile number contained
in the books and records of the Company.

Each such notice, request and other communication will be effective (x) if
delivered by hand, overnight courier or registered or certified mail, when such
delivery is made at the address specified in this Section 7.6 or (y) if
delivered by facsimile, when such facsimile is transmitted to the facsimile
number specified in this Section 7.6 and appropriate confirmation is received.
Any party may change its facsimile number or its address to which notices,
requests, and other communications hereunder are to be delivered by giving the
other parties hereto notice in the manner herein set forth.

7.7. Binding Effect; Assignment; Third-Party Beneficiaries. This Agreement shall
be binding upon and inure to the benefit of and be enforceable by the parties
hereto and any of their respective successors, personal representatives, and
permitted assigns who agree in writing to be bound by the terms hereof. Neither
this Agreement nor any of the rights, interests, or obligations hereunder shall
be assigned by the Grantee without the prior written consent of the Company.

7.8. Amendments and Waivers. This Agreement and any of the provisions hereof may
be amended, waived (either generally or in a particular instance and either
retroactively or prospectively), modified or supplemented, in whole or in part,
only by written agreement signed by the Company, upon approval of the Committee,
and by the Grantee; provided, that, the observance of any provision of this
Agreement may be waived in writing by the party that will lose the benefit of
such provision as a result of such waiver. The waiver by any party hereto of a
breach of any provision of this Agreement shall not operate or be construed as a
further or continuing waiver of such breach or as a waiver of any other or
subsequent breach, except as otherwise explicitly provided for in such waiver.
Except as otherwise expressly provided herein, no failure on the part of any
party to exercise, and no delay in exercising, any right, power, or remedy
hereunder, or otherwise available in respect hereof at law or in equity, shall
operate as a waiver thereof, nor shall any single or partial exercise of such
right, power, or remedy by such party preclude any other or further exercise
thereof or the exercise of any other right, power, or remedy.

7.9. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original, but all such counterparts shall
together constitute one and the same instrument.

7.10. Entire Agreement. This Agreement and the Plan constitute the entire
agreement, and supersede all prior agreements and understandings, oral and
written, between the parties hereto with respect to the Award granted hereby.

7.11. Withholding. The Grantee shall be responsible for the satisfaction of
applicable withholding obligations, and the delivery of certificates or evidence
of book entry registration representing vested shares to the Grantee shall be
subject to the satisfaction of such obligations.

 

4



--------------------------------------------------------------------------------

The Grantee agrees to indemnify the Company against any federal, state, and
local withholding taxes for which the Company may be liable in connection with
the Grantee’s acquisition, ownership, or disposition of any Common Stock.

7.12. No Right to Continued Employment. This Agreement shall not confer upon the
Grantee any right with respect to continuance of employment by the Company or
any Affiliate, nor shall it interfere in any way with the right of the Company
or any Affiliate thereof to terminate the Grantee’s employment at any time.

7.13. General Interpretive Principles. Whenever used in this Agreement, except
as otherwise expressly provided or unless the context otherwise requires, any
noun or pronoun shall be deemed to include the plural as well as the singular
and to cover all genders. The headings of the sections, paragraphs,
subparagraphs, clauses, and subclauses of this Agreement are for convenience of
reference only and shall not in any way affect the meaning or interpretation of
any of the provisions hereof. Unless otherwise specified, the terms “hereof,”
“herein” and similar terms refer to this Agreement as a whole, and references
herein to Sections refer to Sections of this Agreement. Words of inclusion shall
not be construed as terms of limitation herein, so that references to “include,”
“includes,” and “including” shall not be limiting and shall be regarded as
references to non-exclusive and non-characterizing illustrations.

7.14. Signature in Counterparts. This Agreement may be signed in counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.

[signature page follows]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement, effective
as of the Date of Grant.

 

AERIE PHARMACEUTICALS, INC. By:

 

Name: Title:

Agreed and acknowledged as of the Date of Grant:

 

 

Name: [                    ]

 

Grantee’s Name: [                    ] Date of Grant: [                    ]
Vesting Commencement Date [                    ]
Number of Shares Subject to the Award: [                    ]

[Signature Page to Restricted Stock Agreement]